DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	In view of the pending claims and further search, claims 1-26 and 30-32 are allowed.

	The following is an Examiner’s statement of reasons for allowance: 
Claims 1-26 and 30-32 are allowed in view of the updated search and Applicant’s remarks as set forth on pages 15-18 of Applicant’s remarks filed on March 19th, 2021.
			           	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIANG ZHANG whose telephone number is (571)270-
7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.
	If attempts to reach the examiner by telephone are unsuccessful, the

examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The

fax phone number for the organization where this application or proceeding is

assigned is 571-273-8300.


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642